Vinje, J.
Eor many years prior to his death John Laughnan lived on a farm of 508 acres in Iowa county. ITe had two sons, plaintiff, born in 1859, and William, born in 1863, and one daughter, Mary, the executrix of the estate and the residuary legatee. His wife, Margaret, died in 1914 at the age of eighty-six or eighty-seven. About the year 1888 he deeded 160 acres to his son William, who then married. Mcury married and left the farm about 1893, leaving plaintiff and his parents on the farm. In 1898 William bought the old homestead, consisting of 240 acres, his parents reserving a life lease of the home and buildings. The balance of the farm, consisting of 108 acres of ridge land, some twenty-five or thirty acres of which was cleared, the father owned and kept till he died. The plaintiff remained with his parents fill they died. It appears that some thirty years ago, while working on the farm, plaintiff through a kick from a *350horse sustained an injury to his head which affected his'mind so that he is now and for some fifteen years past has been somewhat mentally deficient.
The testimony supporting the finding that an express promise to pay for the services was made is that of the brother William, who testified in substance that after he and plaintiff became of age he told his father that he wanted wages or he would quit working, and that his father told him and his brother that they were not working for him, the father, but for themselves; that when he was through with the property they, meaning William, plaintiff, and his sister, would have the whole of it. He used to say that very frequently, and plaintiff was present when the first conversation was had and at several others. He repeatedly told them that if they stayed and worked the farm as long as he lived they would have the whole of it, meaning the property he owned. At that time the property consisted mainly of the farm.
The, defendant contends (1) that there is not sufficient evidence to sustain the court’s finding that there was an agreement to compensate plaintiff for his services upon the death of the deceased; (2) that at best the evidence tends to establish only an oral contract to devise real estate, and that such contract is void; and (3) that if an implied contract to compensate for the services is relied upon it is barred by the statute of limitations. Plaintiff claims that the finding that there was an agreement to pay the reasonable value of his services at the death of his father is sustained hy the evidence, and, that being so, the statute of limitations does not apply because the payment did not become due till 1913 upon the death of his father.
A careful consideration of the evidence convinces us that the father expressly orally agreed that if plaintiff would continue to work for him after he became of age he would either devise him a portion of the farm or else he would die *351intestate and permit plaintiff, together with his brother and sister, to take the farm under the laws of descent. Such a promise, not being in writing, was void under the statute of frauds. See. 2304, Stats. 1915; Taylor v. Thieman, 132 Wis. 38, 111 N. W. 229. But the establishment of the promise rebuts the presumption that the services were gratuitous, and the express promise, having been satisfactorily proved, .constitutes a sufficient basis for a recovery of the reasonable value of the services. For the void promise to devise real estate or die intestate as a consideration for the services the law substitutes the valid promise to pay their reasonable value. Taylor v. Thieman, 132 Wis. 38, 111 N. W. 229; Voss v. Voss, 134 Wis. 52, 113 N. W. 1097.
In this case the court did not expressly find the value of plaintiff’s services after 1895, but it is undisputed that he continued to render services for his father until his death in 1913, and the evidence shows that after 1895 they were at least worth his board and keep.
The lack of a specific finding of a fact shown by uncon-tradicted evidence to exist will, when necessary, be supplied by this court. So we have a case where services were rendered from 1880 to 1913, payments being made from time to time in money in small amounts and during all the time in board and keep. In such a case, where the services continue to the death of the promisor and a claim therefor is seasonably filed against the estate, the statute of limitations does not apply. Estate of Kessler, 87 Wis. 660, 59 N. W. 129; Taylor v. Thieman, 132 Wis. 38, 111 N. W. 229.
By the Gourt. — Judgment affirmed.